In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    Nos. 07-17-00173-CR


                          TERRY WAYNE CASH, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 46th District Court
                                  Hardeman County, Texas
                  Trial Court No. 4342, Honorable Dan Mike Bird, Presiding

                                   December 19, 2017

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Terry Wayne Cash appeals from his conviction for evading arrest. His sole issue

concerns the legal sufficiency of the evidence underlying his conviction. That is, he “was

not proven to be the individual escaping the officers nor was he proven to be present on

the premises at the time, therefore it could not have been his conscious objective or desire

to cause the result of not being found.” We affirm.

       First, the pertinent standard of review is that described in Villa v. State, 514 S.W.3d
227 (Tex. Crim. App. 2017). There, we were told the following:
       The standard of review for determining the legal sufficiency of the evidence
       to support a conviction is whether, after viewing all of the evidence in the
       light most favorable to the prosecution, any rational trier of fact could have
       found the essential elements of the crime beyond a reasonable doubt. This
       standard requires the appellate court to defer “to the responsibility of the
       trier of fact to fairly resolve conflicts in the testimony, to weigh the evidence,
       and to draw reasonable inferences from basic facts to ultimate facts.” The
       court conducting a sufficiency review must not engage in a “divide and
       conquer” strategy but must consider the cumulative force of all the
       evidence. Deference to the trier of fact extends to the inferences drawn
       from the evidence as long as the inferences are reasonable ones supported
       by the evidence and are not mere speculation.

Id. at 232 (footnotes omitted).

       Next, “[a] person commits an offense if he intentionally flees from a person he

knows is a peace officer . . . attempting lawfully to arrest or detain him.” TEX. PENAL CODE

ANN. § 38.04(a) (West 2016); Griego v. State, 345 S.W.3d 742, 749 (Tex. App.—Amarillo

2011, no pet.).    As previously indicated, appellant questions the sufficiency of the

evidence identifying him as the person who committed the aforementioned offense. In

his view, law enforcement officials who saw him at the scene only did so for a brief period

of time and from a distance. Additionally, few knew him personally and purportedly

recognized him only from a picture they previously saw. Furthermore, defense witnesses

testified that appellant was not at the scene when the officers arrived and began their

search for him.

       Implicit in his contention, though, is his acknowledgement that some evidence of

record not only places appellant at the scene but also identifies him as the person who

fled. Such evidence consists of testimony from the trooper who knew of an outstanding

arrest warrant issued against appellant and drove by appellant’s house in his patrol unit.

That trooper testified to seeing appellant’s face and body before appellant moved behind

a large truck as the trooper drove up. So too did the trooper testify about exiting his


                                               2
vehicle while in uniform, calling out to appellant, and seeing appellant run away. And,

when asked to identify at trial the person he saw run, the trooper identified appellant.

Such was enough for a rational fact-finder to conclude, beyond reasonable doubt, that it

was appellant who departed after the trooper directed him to “come here.”

        That the trooper was fifty yards from appellant when he first saw appellant’s face

and body and that he recognized appellant from a picture as opposed to personally

knowing him were simply factors that the jury could weigh in assessing the trooper’s

credibility.   They were not factors that required jurors to ignore his testimony.

Furthermore, testimony from other witnesses about seeing appellant and his effort to hide

while being sought by law enforcement officers only adds support to the jury’s decision.

        Simply put, it was for the jury to decide whose testimony to believe. In convicting

appellant, it obviously believed those who swore appellant was the one who endeavored

to evade arrest. We find the evidence legally sufficient to support the decision, overrule

the sole issue before us, and affirm the trial court’s judgment.



                                                               Per Curiam




Do not publish.




                                             3